DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received June 11, 2021 (“Amendment”) has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6, 8, and 12-13 under 35 U.S.C. § 102(a)(1) as anticipated by Ikuma (US Patent Pub. 20150171395A1) and claims 4-5, 7, and 9-11 under 35 U.S.C. § 103 as obvious over Ikuma in view of of Kim (US Patent Pub. 20160149188A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 14, the phrase "about" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The specification does not provide any further clarification for the term about.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a the weight of the other component in the porous film in comparison to the ratio of the Lewis base. Claim 14 recites in part, “ porous film comprises about 10 parts by weight to about 90 parts by weight of the Lewis base.” It is unclear as to what are component by weight are required to fulfil the claimed limitation. For compact prosecution purposes, Examiner will use support that is found in [0099] of the instant specification, wherein the other component used is the cellulose nanofibers (CNF). Applicant may overcome this rejection by amending the claim to further define the elements needed to fulfill the weight ration of the instant claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 and 9-13   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR1020160037844A [Cited to english equivalent translation US2018/0013117A1 (Park)] .


Regarding claim 1, Park teaches a separator for a secondary battery [abs]. Park teaches a porous film comprising: a Lewis base [0051-i.e. polyethylene glycol]; and carboxyl-group containing cellulose nanofibers that contain carboxyl groups covalently bound to a carbon atom that is part of a pyranose ring having a formula of Formula 1 or 2 below: Formula 1 -R1-O-R2-COOM Formula 2 -O-R2-COOM [0046; carboxymethyl cellulose), wherein the at least one Lewis base is chemically or physically bound to the cellulose nanofibers or the derivative thereof [0052]. 


Regarding claim 2, Park further teaches wherein the Lewis base [polyethylene glycol; 0051]. In regards to the claimed “ having an atom which has an unshared electron pair as an electron pair,” this limitation seems to be the definition of a Lewis base as described in the instant specification [0045]. Thus, Park inherently discloses this limitation as it teaches the Lewis base has a functional group.

Regarding claim 3, Park teaches the Lewis base comprises at least one selected from polyethylene glycol (PEG) [0051].
Regarding claim 6, Park teaches wherein the at least one Lewis base is chemically bound to the cellulose or the derivative thereof [0051-0052). 
 


Regarding claim 9, Park teaches the porous film is impregnated with an electrolyte comprising a lithium salt [0061]. 
Regarding claim 10, Park teaches wherein the at least one lithium salt comprises at LiPF6 [0061]. 

Regarding claim 11, Park teaches wherein the lithium salt comprises LiPF6 [0061].

Regarding claim 12, Park teaches a separator comprising the porous film according to claim 1 [00051-0055].

Regarding claim 13, Park teaches an electrochemical device comprising a positive electrode, negative electrode and a separator according to claim 12 [0006]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 and  7  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
KR1020160037844A [Cited to english equivalent translation US2018/0013117A1 (Park)] 

Regarding claim 4, Park teaches the use of LiPF6 [0061], however is silent with respect to  “wherein the Lewis base forms a complex with a decomposition product of LiPF6,” this is considered a  product by process claim. The manner in which the product was formed [ Lewis base forms a complex with a decomposition product of LiPF6 ; also described in the instant specification [0048-0052] is a product by process limitation which does not further limit the claimed product.
 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted).


Regarding claim 5, as noted above in claim 4, the claimed “wherein the decomposition product of LiPF6 is PF5,“ is considered a  product by process claim. The manner in which the product was formed [Lewis base forms a complex with a decomposition product of LiPF6 ; also described in the instant specification [0048-0052] is a product by process limitation which does not further limit the claimed product.
 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by 
Regarding claim 7, Park teaches wherein the porous film has a thickness of 5 µm or greater [0038-3 to 20 µm; which is within the claimed range], however is silent with regard to an air permeability per unit thickness of 30 sec/100cc-pm or less. In regards to the limitation “an air permeability per unit thickness of 30 sec/100cc-pm or less” this is considered an inherent characteristic of the claimed structure. Since Park teaches the claimed structure (porous film, Lewis acid base and the film thickness, accordingly, it is reasonable to conclude that achievement of the same properties is expected in regards to the air permeability.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).



Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over KR1020160037844A [Cited to english equivalent translation US2018/0013117A1 (Park)] and further in view of US20150171395A1 (Ikuma).



Regarding claim 8, Park is silent with regards to wherein the nanofibers of the cellulose or the derivative thereof are in the form of a nonwoven fabric, and the Lewis base is incorporated to the nonwoven fabric. Ikuma teaches  polyethylene fine porous films containing modified cellulose nanofibers, separators made of such fine porous films, and lithium-ion batteries including such separators [0001] and teaches wherein the nanofibers of the cellulose or the derivative thereof are in the form of a nonwoven fabric, and the Lewis base is incorporated to the nonwoven fabric [taught in 0084-0085]. Para 0027-0028 of the instant specification defines a nonowen fabric could be wood pulp; Ikuma teaches wood pulp can be used as cellulose nanofibers [0022-0023]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to further use the nonwoven fabric taught by Ikuma as doing so is a suitable source for nanofibers to make a battery separator and the skilled artisan would have a reasonable expectation of success for doing so [0020-0022].  The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
Claims 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
KR1020160037844A [Cited to english equivalent translation US2018/0013117A1 (Park)] and in further view of US20170214020A1 (Yamaguchi)

Regarding claim 14, Park teaches the porous film of claim 1, however is silent with respect to wherein the porous film comprises about 10 parts by weight to about 90 parts by weight of the Lewis base. Yamaguchi teaches a separator for a nonaqueous secondary battery includes a plurality of cellulose nanofibers (abs). Yamaguchi teaches  the porous film uses numerous examples of Lewis base disclosed in para [0070]; i.e. diethylene glycol in the amount of 5 to about 50 parts by weight of the CNF, which falls within the claimed ranges [0071]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729